Title: To James Madison from George Alexander Otis, 31 January 1821
From: Otis, George Alexander
To: Madison, James


                
                    Sir,
                    Philadelphia January 31st. 1821.
                
                I feel very sincerely obliged by your letter of 17th instant, and by the general benignity with which you have deigned to view my undertaking. I now have the honor of transmitting you the last volume of the Translation, which if honored with your approbation will reward me for all my toils in a task, which if it does not yield me reputation I fear will yield me nothing.
                The venerable J. Adams, after having finished reading the 1st and 2d volume of the translation, has waived his objections entirely; and compliments me in high terms. He agrees with many other gentlemen [“]that the Translation has great merit, has raised a monument to my name, and performed a valuable Service to my Country.” &c. &c. I have the honor to be, with the most Sincere veneration, Your obliged humble Servant
                
                    George Alexander Otis
                
            